Per Curiam.
Motion by petitioner, Committee on Professional Standards, for an order suspending respondent by reason of his failure to appear for a hearing pursuant to this Court’s subpoena dated November 10, 1994 (see, 22 NYCRR 806.4 [b]). Respondent, who was admitted to practice by this Court in 1987 and resides in Ontario County, has failed to appear on the motion which was served upon him personally.
Petitioner’s motion is granted, and respondent ordered suspended from the practice of law, effective February 13, 1995, pending his compliance with the subpoena and until further order of this Court.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (b) of this Court’s rules (22 NYCRR 806.4 [b]), is granted, and it is further ordered that respondent is hereby suspended from the practice of law, effective February 13, 1995, pending his compliance with the subpoena dated November 10, 1994 and until further order of this Court, and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto, and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.